 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   SCOTT BARBOUR,                                  Case No. 1:18-cv-00246-LJO-BAM
12                     Plaintiff,                    ORDER FINDING SERVICE OF FIRST
                                                     AMENDED CMPLAINT APPROPRIATE
13          v.                                       AND FORWARDING DOCUMENTS TO
                                                     PLAINTIFF
14   UNITED STATES OF AMERICA,
                                                     (Doc. No. 9)
15                     Defendant.
16

17

18          Plaintiff Scott Barbour is a federal prisoner proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b). On October
20   29, 2018, the Court screened Plaintiff’s complaint, found that he stated certain cognizable claims
21   and directed him to either amend his complaint or notify the Court of his willingness to proceed
22   only on the cognizable claims. (Doc. No. 7.) Plaintiff’s first amended complaint, filed on
23   November 26, 2019, is currently before the Court for screening.1 (Doc. No. 9.)
24          I.     Screening Requirement and Standard
25          The Court screens complaints brought by persons proceeding in pro se and in forma
26   pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to
27
     1
            On February 19, 2019, the matter was administrative re-designated and randomly
28   reassigned to the undersigned magistrate judge. (Doc. No. 11.)
                                                     1
 1   dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be

 2   granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28

 3   U.S.C. § 1915(e)(2)(B)(ii).

 4           A complaint must contain “a short and plain statement of the claim showing that the

 5   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 6   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 7   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 8   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 9   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

10   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

11           To survive screening, Plaintiff’s claims must be facially plausible, which requires

12   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

13   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

14   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

15   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

16   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

17           II.    Plaintiff’s Allegations

18           Plaintiff is currently housed at the United States Penitentiary Canaan in Waymart,

19   Pennsylvania. The events in the complaint are alleged to have occurred while Plaintiff was

20   housed at the United States Penitentiary Atwater (“USP Atwater”) in Atwater, California.
21   Plaintiff names the United States of America as the sole defendant and asserts claims for

22   negligence/personal injury arising out of a race riot that occurred at USP Atwater on July 25,

23   2018.

24           Plaintiff alleges as follows:

25           On July 24, 2015, at USP Atwater, a race riot broke out on the recreation yard and
             in several of the housing units. After the violence on the yard broke out, the
26           Center Tower guard, in contravention of his Post Orders, the relevant policy
             statements, and numerous entreaties from his lieutenant and fellow staff members,
27           failed to take any actions to quell the violence, which resulted in several inmates,
             including Plaintiff, receiving serious injuries. Further, Recreation Specialist
28           McIntire acted negligently when he locked the gate between Yards Two and
                                                        2
 1           Three, thus precluding the escape from the violence by the inmates, including
             Plaintiff, who were under attack. [¶] Relevant to the Center Tower guard,
 2           Plaintiff subsequently asked him why he had failed to fire any shots. He
             responded by stating: “I don’t think you would have fired into your own people,
 3           either.” (The tower guard is of the same race and ethnicity as the aggressors in
             the riot.)
 4

 5   (Doc. No. 9 at 3-4.)

 6           Plaintiff further alleges:

 7           Finally, Captain Garcia, who at the time of the riot oversaw, inter alia, the
             Compound area of USP Atwater, and Recreation Supervisor Pedraza, who at the
 8           time of the riot oversaw, inter alia, the outside recreation areas of USP Atwater,
             failed, respectively, to ensure that the compound and the outside recreation areas
 9           had the number of staff members posted to those areas that was required by post
             orders, policy, and directives. At the outset of the riot in question the aggressors
10           threw unopened cans of soda at the victims, including Plaintiff, for several
             minutes before attacking at close quarters with pipes and homemade knives.
11           During this time there were no recreation staff on Yard 3 (the Yard the riot had
             occurred on), and there were no Compound staff anywhere in the vicinity of the
12           riot. Also during this soda-throwing period, no staff members activated their
             emergency duress devices, and thus no staff responded to the attack until well
13           after the close quarter attack had commenced. Because no staff responded until
             well after the close quarter attack had commenced, several inmates, including
14           Plaintiff, suffered serious injuries. And no staff responded because, as state
             above, there were no staff members on Yard 3 or in close proximity on the
15           Compound to see the outset of the attack. And there were no staff members on
             Yard 3 or in close proximity on the Compound because the recreation yard and
16           the Compound did not have the number of staff members required by post orders,
             policy, and directives, thus staff failed to patrol the rec yard and compound,
17           resulting in Plaintiff’s injuries.

18   (Id. at 4-5.)

19           Plaintiff contends that as a result of these negligent acts, he was stabbed three times and

20   suffers from post-traumatic stress disorder. He seeks $5,000,000.00 in damages.

21           III.    Discussion

22           Plaintiff brings claims in the Complaint under the Federal Tort Claims Act (“FTCA”), for

23   negligence. “The FTCA, 28 U.S.C. §§ 1346, 2671–80, waives the United States’ sovereign

24   immunity for tort actions and vests the federal district courts with exclusive jurisdiction over suits

25   arising from the negligence of government employees.” D.L. by & through Junio v. Vassilev, 858

26   F.3d 1242, 1244 (9th Cir. 2017) (citing Jerves v. United States, 966 F.2d 517, 518 (9th Cir.

27   1992)). “The United States is the only proper defendant in an FTCA action.” Lance v. United

28   States, 70 F.3d 1093, 1095 (9th Cir. 1995) (citing Woods v. United States, 720 F.2d 1451, 1452
                                                       3
 1   n.1 (9th Cir. 1983)). The FTCA authorizes tort actions against the United States if the United

 2   States, as a private person, would be liable to the plaintiff under California tort law. United States

 3   v. Olson, 546 U.S. 43, 44 (2005); Delta Savings Bank v. United States, 265 F.3d 1017, 1025 (9th

 4   Cir. 2001)). “The law of the place in § 346(b) has been construed to refer to the law of the state

 5   where the act or omission occurred. Thus, any duty that the United States owe[s] to plaintiff[ ]

 6   must be found in California state tort law.” Delta Sav. Bank, 265 F.3d at 1025 (internal citations

 7   and quotation marks omitted).

 8          “Under California law, ‘[t]he elements of negligence are: (1) defendant’s obligation to

 9   conform to a certain standard of conduct for the protection of others against unreasonable risks

10   (duty); (2) failure to conform to that standard (breach of duty); (3) a reasonably close connection

11   between the defendant’s conduct and resulting injuries (proximate cause); and (4) actual loss

12   (damages).’” Corales v. Bennett, 567 F.3d 554, 572 (9th Cir. 2009) (quoting McGarry v. Sax, 158

13   Cal.App.4th 983, 994, 70 Cal.Rptr.3d 519 (2008) (internal quotations omitted)).

14          At the pleading stage, the court finds that Plaintiff has stated a cognizable claim against

15   the United States for negligence based on allegations that the Center Tower Guard and Recreation

16   specialist McIntire had a duty to care for and protect Plaintiff, breached that duty by exposing

17   Plaintiff to dangerous conditions, and caused Plaintiff to be harmed by being exposed to such

18   conditions.

19          The court also finds that Plaintiff has stated a cognizable negligence claim based on

20   understaffing of USP Atwater at the time of the riot. Plaintiff alleges facts in the Complaint
21   showing that USP-Atwater was understaffed in the recreation and compound areas, attributes a

22   duty of care to Captain Garcia and Recreation Supervisor Pedraza, and alleges a connection

23   between breach of duty and the harm suffered by Plaintiff.

24          IV.     Conclusion and Order

25          Based on the above, the Court finds that Plaintiff’s first amended complaint states

26   cognizable claims for negligence against the United States of America. Accordingly, IT IS
27   HEREBY ORDERED as follows:

28          1.      Service is appropriate for the following defendant:
                                                       4
 1                  United States of America

 2          2.     The Clerk of the Court shall send Plaintiff one (1) USM-285 form, one (1)

 3   summons, a Notice of Submission of Documents form, an instruction sheet and a copy of the first

 4   amended complaint filed November 26, 2018.

 5          3.     Within thirty (30) days from the date of this Order, Plaintiff shall complete the

 6   attached Notice of Submission of Documents and submit the completed Notice to the Court with

 7   the following documents;

 8          a. Completed summonses;

 9          b. One completed USM-285 form for each defendant listed above; and

10          c. Two (2) copies of the endorsed first amended complaint filed November 26, 2018.

11          4.     Plaintiff need not attempt service on these defendants and need not request waiver

12   of service. Upon receipt of the above-described documents, the Court will direct the United States

13   Marshal to serve the above-named defendant pursuant to Federal Rule of Civil Procedure 4

14   without payment of costs; and

15          5.     The failure to comply with this Order will result in dismissal of this action.

16
     IT IS SO ORDERED.
17

18      Dated:     May 14, 2019                              /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                     5
